Title: From Thomas Jefferson to Nicholas Lewis, 8 August 1790
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
New York Aug. 8. 1790.

Congress have resolved to rise the day after tomorrow and if nothing unforeseen happens, I think I may be at Monticello from the 1st. to the 8th. or 10th. of September, where I hope to remain a month. I have this day written to Mr. Brown of Richmond to send up some necessaries for which I shall have occasion during my stay. We must once more trouble our neighbors on the score of beds. If the bedding of my daughters is still at Monticello, 3. beds and bolsters in addition to theirs will do. There will be no need of either sheets or blankets. It is the last time we shall have occasion to trespass in this way, as I have ordered from Europe a sufficient supply of what is necessary in this line for Monticello, which I had hoped would be arrived before this. How- [ever] it is not, and cannot now come in time.—You will be so good as to direct a sufficient stock of fattened meats. It will be the season for good woodland beef, which is the best possible.—I have received my bacon and venison hams here in good condition, for which I must thank Mrs. Lewis in particular: adding due acknolegements to Colo. Bell. I inclose a letter from France for Monsr. Derieux.
No certainty yet whether England and Spain will be engaged in the war. Enough are engaged however to ensure a good price for wheat for years to come. It is at a dollar here. As I shall see you within a week or fortnight after you recieve this, I shall only add affectionate respects to Mrs. Lewis, and assurances of the esteem &  attachment with which I am Dear Sir your sincere friend & servt.,

Th: Jefferson

